UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2404


SHERRY A. BULLOCK,

                Plaintiff – Appellant,

          v.

KRAFT FOODS, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00036-HEH-MHL)


Submitted:   November 20, 2012            Decided:   December 27, 2012


Before KING, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D.J. Eisenberg, LAW OFFICE OF MICHAEL D.J. EISENBERG,
Washington, D.C., for Appellant. John B. Flood, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, P.C., Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Sherry A. Bullock appeals the district court’s order

granting Defendant’s motion for summary judgment in her suit

alleging violations of the Family Medical Leave Act (“FMLA”) and

under       Title    VII   of    the   Civil    Rights   Act   of   1964.    We   have

reviewed the record and find no reversible error.                      Accordingly,

we affirm substantially for the reasons stated by the district

court. *      Bullock v. Kraft Foods, Inc., No. 3:11-cv-00036-HEH-MHL

(E.D.       Va.    Nov.    22,   2011).        We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




        *
       In addition, we note that Bullock’s claim that she was not
sufficiently paid for dates incorrectly scheduled outside of her
medical restrictions in September 2007 was waived by failure to
argue it to the district court. See Aziz v. Alcolac, Inc., 658
F.3d 388, 394 n.6 (4th Cir. 2011) (“In the normal course, we do
not consider issues raised for the first time on appeal
. . . .”).    Further, Bullock’s claim of improper retroactive
designation of FMLA leave fails for lack of prejudice.        See
Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 89 (2002).



                                               2